
	
		I
		112th CONGRESS
		1st Session
		H. R. 579
		IN THE HOUSE OF REPRESENTATIVES
		
			February 9, 2011
			Mrs. Christensen (for
			 herself, Ms. Bordallo,
			 Mr. Faleomavaega,
			 Mr. Pierluisi, and
			 Mr. Sablan) introduced the following
			 bill; which was referred to the Committee
			 on Energy and Commerce
		
		A BILL
		To require the Secretary of the Interior to assemble a
		  team of technical, policy, and financial experts to address the energy needs of
		  the insular areas of the United States and the Freely Associated States through
		  the development of action plans aimed at reducing reliance on imported fossil
		  fuels and increasing use of indigenous clean-energy resources, and for other
		  purposes.
	
	
		1.Insular areas and Freely
			 Associated States energy development
			(a)DefinitionsIn
			 this section:
				(1)Comprehensive
			 energy planThe term
			 comprehensive energy plan means a comprehensive energy plan
			 prepared and updated under subsections (c) and (e) of section 604 of the Act
			 entitled An Act to authorize appropriations for certain insular areas of
			 the United States, and for other purposes, approved December 24, 1980
			 (48 U.S.C. 1492).
				(2)Energy action
			 planThe term energy action plan means the plan
			 required by subsection (d).
				(3)Freely
			 Associated StatesThe term
			 Freely Associated States means the Federated States of Micronesia,
			 the Republic of the Marshall Islands, and the Republic of Palau.
				(4)Insular
			 areasThe term insular
			 areas means American Samoa, the Commonwealth of the Northern Mariana
			 Islands, the Commonwealth of Puerto Rico, Guam, and the Virgin Islands.
				(5)SecretaryThe
			 term Secretary means the Secretary of the Interior.
				(6)TeamThe
			 term team means the team established by the Secretary under
			 subsection (b).
				(b)EstablishmentNot later than 180 days after the date of
			 enactment of this Act, the Secretary shall establish a team of technical,
			 policy, and financial experts—
				(1)to develop an
			 energy action plan addressing the energy needs of each of the insular areas and
			 Freely Associated States; and
				(2)to assist each of
			 the insular areas and Freely Associated States in implementing such
			 plan.
				(c)Participation of
			 regional utility organizationsIn establishing the team, the
			 Secretary shall consider including regional utility organizations.
			(d)Energy action
			 planIn accordance with subsection (b), the energy action plan
			 shall include—
				(1)recommendations,
			 based on the comprehensive energy plan where applicable, to—
					(A)reduce reliance
			 and expenditures on imported fossil fuels;
					(B)develop
			 indigenous, nonfossil fuel energy sources; and
					(C)improve
			 performance of energy infrastructure and overall energy efficiency;
					(2)a
			 schedule for implementation of such recommendations and identification and
			 prioritization of specific projects;
				(3)a
			 financial and engineering plan for implementing and sustaining projects;
			 and
				(4)benchmarks for
			 measuring progress toward implementation.
				(e)Reports to
			 SecretaryNot later than 1 year after the date on which the
			 Secretary establishes the team and annually thereafter, the team shall submit
			 to the Secretary a report detailing progress made in fulfilling its charge and
			 in implementing the energy action plan.
			(f)Annual reports
			 to CongressNot later than 30 days after the date on which the
			 Secretary receives a report submitted by the team under subsection (e), the
			 Secretary shall submit to the appropriate committees of Congress a summary of
			 the report of the team.
			
